Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 04/19/2021 is entered. Claim 1 is canceled. New claims 2-21 are added. Claims 2-21 are pending for examination.

Continuation
2.	This application filed 02/22/2021 is a continuation of 16195534, filed 11/19/2018 ,now U.S. Patent #10929902 , and 16195534 is a continuation of 15816014, filed 11/17/2017 ,now U.S. Patent #10134084. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.1.	Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 8 contains subject matter “ the virtual content comprises a virtual depiction of an item for sale from the merchant, the item being related to the physical item and having a configuration different from a configuration of the physical item.”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s claim 8 is a conclusive statement stating that the virtual content of the item related to the physical item has a configuration different from a configuration of the physical item. Neither the claim nor the Applicant’s originally filed Specification disclose or describe details as how the difference is created, and/or description of differences. Such conclusive limitation does not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, see MPEP 2163 I: GENERAL PRINCIPLES GOVERNING COMPLIANCE WITH THE "WRITTEN DESCRIPTION" REQUIREMENT FOR APPLICATIONS: To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.
Since claim 9 depends from 8 , it inherits the same deficiency as that of claim 8 and is rejected for the same reasons.

3.2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites: The method of claim 2, wherein the virtual content comprises a virtual depiction of an item for sale from the merchant, the item being related to the physical item and having a configuration different from a configuration of the physical item. The limitations “the item being related to the physical item and having a configuration different from a configuration of the physical item” has unclear boundaries as what are the differences in configurations  between the virtual depiction of an item and the physical item. Applicant’s originally filed Specification does not disclose or describe details as how the difference is created, and/or description of differences. As such the claim8 limitations fail to provide clear notice to the public of the boundaries of the claimed invention.
Since claim 9 depends from 8 , it inherits the same deficiency as that of claim 8 and is rejected for the same reasons.

4.	In view of foregoing 112 deficiencies, the claim limitations, as best understood by the examiner the difference in configuration amounts to merely is that one is in form of virtual presentation and the other is in a physical state and will be examined further accordingly.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i)	claims 1-18 of U.S. Patent No. 10134084 B1, hereinafter Patent ‘084, and (ii) claims 1-20 of US Patent# 10929902 B2, hereinafter Patent ‘902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to the same concept of providing an augmented reality experience via a computing device to a user by providing virtual content to a user to enable him select, identify, purchase and make payment for an item being purchased from a merchant with focus on augmented reality operation. 
A comparison, see below, of claim 2 of the instant Application with the subject matter recited in claim1 of each of the US Patents ‘084 and ‘902 shows that the limitations [all in italics] of claim 2 of the instant Application are covered and are not patentably distinct from the limitations [underlined] recited in claim 1 of each the US Patents ‘084 and ‘902
Claim 1 of instant Application:
A method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
receiving, at a first computing device and from a second computing device, location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment; 
directing, by the first computing device, the second computing device to activate an augmented reality functionality configured to enable user selection of one or more items available for purchase; 
identifying, by the first computing device and based on at least a portion of the environmental data, the physical item; 
generating virtual content by the first computing device and based at least in part on the identified physical item, the virtual content being associated with the identified physical item and the one or more items for purchase; 
transmitting, by the first computing device and to the second computing device, the virtual content for display on a display of the second computing device; 
receiving, by the first computing device, an indication of a first user input detected by the second computing device, the first user input being associated with selection of at least one of the one or more items available for purchase to indicate one or more selected items; 
receiving, by the first computing device, an indication of a second user input detected by the second computing device, the second user input being associated with payment for the one or more selected items; and 
providing, by the first computing device, purchase request data to a merchant terminal to enable a transaction related to the one or more selected items.


Claim 1of US Patent ‘084

1. A method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
storing, at a memory location associated with a first computing device, profile data comprising user payment credentials and user profile information; 
receiving, at the first computing device and from a second computing device associated with the stored profile data, location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment; 
determining, by the first computing device and based on the location data, that the second computing device has entered a predefined merchant location associated with a merchant;
 initiating, by the first computing device and in response to determining that the second computing device is at the merchant location, a first sequence of three or more predetermined augmented reality modes associated with steps for purchasing an item at the merchant location, the second computing device being configured to display virtual content based on the environmental data in response to activation of at least one of the three or more predetermined augmented reality modes; 
directing, by the first computing device, the second computing device to activate a first augmented reality mode of the three or more predetermined augmented reality modes, wherein the first augmented reality mode is configured to enable user selection of one or more items available for purchase; 
identifying, by the first computing device and based on at least a portion of the environmental data, the physical item; 
generating, by the first computing device and based at least in part on the identified physical item, the virtual content, the virtual content being associated with the identified physical item and the one or more items for purchase; 
transmitting, by the first computing device and to the second computing device, the virtual content for display on a display of the second computing device; 
receiving, by the first computing device and following the activation of the first augmented reality mode, a first user input detected by the second computing device, the first user input being associated with selection of at least one of the one or more items available for purchase; 
determining, by the first computing device, that at least one of the one or more selected items requires configuration prior to purchase; 
directing, by the first computing device, the second computing device to activate a second augmented reality mode of the three or more predetermined augmented reality modes in response to determining that configuration is required, wherein the second augmented reality mode is configured to enable the configuration of the one or more selected items; 
receiving, by the first computing device and following the activation of the second augmented reality mode, a second user input detected by the second computing device, the second user input being associated with configuration of at least one of the one or more selected items; 
providing, by the first computing device and in response to receiving the second user input, configuration data to the merchant terminal to enable configuration of the one or more selected items; 
directing, by the first computing device, the second computing device to activate a third augmented reality mode of the three or more predetermined augmented reality modes in response to receiving the second user input, wherein the third augmented reality mode is configured to enable payment for the one or more selected items; 
receiving, by the first computing device and following the activation of the third augmented reality mode, a third user input detected by the second computing device, the third user input being associated with payment for the one or more selected items; and 
providing, by the first computing device and in response to receiving the third user input, purchase request data to a merchant terminal to enable a transaction related to the one or more selected items, wherein the purchase request data comprises the stored user payment credentials.

Claim 1 of US Patent ‘902:

1. A method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
storing, at a memory location associated with a first computing device, profile data comprising user payment credentials and user profile information; 
receiving, at the first computing device and from a second computing device associated with the profile data, location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment; 
initiating, by the first computing device, a first sequence of two or more predetermined augmented reality modes associated with steps for purchasing an item at the merchant location, the second computing device being configured to display virtual content based on the environmental data in response to activation of at least one of the two or more predetermined augmented reality modes; 
directing, by the first computing device, the second computing device to activate a first augmented reality mode of the two or more predetermined augmented reality modes, wherein the first augmented reality mode is configured to enable user selection of one or more items available for purchase; 
identifying, by the first computing device and based on at least a portion of the environmental data, the physical item;
 generating, by the first computing device and based at least in part on the identified physical item, the virtual content, the virtual content being associated with the identified physical item and the one or more items for purchase; 
transmitting, by the first computing device and to the second computing device, the virtual content for display on a display of the second computing device; 
receiving, by the first computing device and following the activation of the first augmented reality mode, a first user input detected by the second computing device, the first user input being associated with selection of at least one of the one or more items available for purchase; 
directing, by the first computing device, the second computing device to activate a second augmented reality mode of the two or more predetermined augmented reality modes, wherein the second augmented reality mode is configured to enable payment for the one or more selected items; 
receiving, by the first computing device and following the activation of the second augmented reality mode, a second user input detected by the second computing device, the second user input being associated with payment of at least one of the one or more selected items; and 
providing, by the first computing device and in response to receiving the second user input, purchase request data to a merchant terminal to enable a transaction related to the one or more selected items, wherein the purchase request data comprises the user payment credentials.
With regards to the dependent claims 3-9, their limitations are either covered/similar to the limitations of dependent claims of claim1 of each of the US Patents ‘084 and ‘902. Claims 10-17 and 18-21 of the instant application recite similar limitations as those of claims 2-9 of the instant Application and are thus subject to rejection under double patent on similar basis as claims 2-9.

6	Subject Matter eligibility analysis per “2019 PEG”: Claims 2-21 are patent eligible.
	Step 1: Claims 2-21 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
Claim 2 recites:
A method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
receiving, at a first computing device and from a second computing device, location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment; 
directing, by the first computing device, the second computing device to activate an augmented reality functionality configured to enable user selection of one or more items available for purchase; 
identifying, by the first computing device and based on at least a portion of the environmental data, the physical item; 
generating virtual content by the first computing device and based at least in part on the identified physical item, the virtual content being associated with the identified physical item and the one or more items for purchase; 
transmitting, by the first computing device and to the second computing device, the virtual content for display on a display of the second computing device; 
receiving, by the first computing device, an indication of a first user input detected by the second computing device, the first user input being associated with selection of at least one of the one or more items available for purchase to indicate one or more selected items; 
receiving, by the first computing device, an indication of a second user input detected by the second computing device, the second user input being associated with payment for the one or more selected items; and 
providing, by the first computing device, purchase request data to a merchant terminal to enable a transaction related to the one or more selected items.

Step 2A Prong 1 analysis: Claims 2-21 recite abstract idea. 
The claim 2 recites limitations , “ A method of facilitating purchase an item at a merchant location, the method comprising: receiving location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment, identifying based on at least a portion of the environmental data, the physical item, receiving an indication of a first user input associated with selection of at least one of the one or more items available for purchase to indicate one or more selected items, receiving an indication of a second user input associated with payment for the one or more selected items, and providing purchase request data to a merchant to enable a transaction related to the one or more selected items”, which, under their broadest reasonable interpretation, cover performance covering sales and purchase activities which fall within “Certain Methods of Organizing Human Activity”.  The limitation comprising “identifying based on at least a portion of the environmental data, the physical item, receiving an indication of a first user input associated with selection of at least one of the one or more items available for purchase to indicate one or more selected items”, covers performance of the limitation in the mind but for the recitation of “by the first computing device”.  That is, other than reciting “by the first computing device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the computing device” language, the claim encompasses a person looking at data collected and forming a simple judgement of identifying an item from looking and reviewing received/collected data..  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping.    Thus, the claim 2 recites “Certain Methods of Organizing Human Activity” and a Mental Process”
Since the other two independent claims 10 and 18 recite similar limitations, they are analyzed based on same rationale as established for claim 2 above, the claim 10 recites abstract idea falling within “Certain Methods of Organizing Human Activity” and the claim 18 recites abstract ideas falling within both “Certain Methods of Organizing Human Activity” and a Mental Process”.
Since dependent claims would include the limitations of their base claims 2, 10, and  18, the dependent claims 3-9, 11-17, and 19-21 recite abstract ideas.

Step 2 , prong 2 analysis: 
Claim 2, as a whole, the additional limitations comprise, “receiving, at a first computing device and from a second computing device, location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment; directing, by the first computing device, the second computing device to activate an augmented reality functionality configured to enable user selection of one or more items available for purchase; identifying, by the first computing device and based on at least a portion of the environmental data, the physical item; generating virtual content by the first computing device and based at least in part on the identified physical item, the virtual content being associated with the identified physical item and the one or more items for purchase; transmitting, by the first computing device and to the second computing device, the virtual content for display on a display of the second computing device; receiving, by the first computing device, an indication of a first user input detected by the second computing device, the first user input being associated with selection of at least one of the one or more items available for purchase to indicate one or more selected items; receiving, by the first computing device, an indication of a second user input detected by the second computing device, the second user input being associated with payment for the one or more selected items; and providing, by the first computing device, purchase request data to a merchant terminal to enable a transaction related to the one or more selected items” integrate the abstract idea of selling and purchase activity and mental process into a practical application by facilitating an augmented reality experience by providing virtual content to a user to enable him select, identify, purchase and make payment for an item being purchased from a merchant with focus on augmented reality operation virtual content

Thus claim 2 with its dependent claims 3-9 is not directed to an abstract idea. Since claims 10 and 18 recite similar limitations as those of claim 2, they are analyzed based on same rationale as that of claim 2 as not directed to an abstract idea. Accordingly, claim 10 with its dependent claims 11-17 and claim 18 with its dependent claims 19-21 are not directed to an abstract idea.
Thus, all pending claims 2-21 are patent eligible.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, are rejected under 35 U.S.C. 102(a)(1)  and under 35 U.S.C. 102(a)(2)  as being anticipated by Achhra et al. [AU 2016203832 A1], hereinafter Achhra.

Regarding claim 10, Achhra teaches a method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
detecting, by a computing device, location data and environmental data representing a physical environment of the computing device, the environmental data comprising data representative of a physical item present in the physical environment, transmitting, by the computing device and to a service provider terminal, the location data and environmental data; activating, by the computing device, an augmented reality functionality configured to enable user selection of one or more items for purchase; receiving, at the computing device and from the service provider terminal, virtual content associated with the physical item and the one or more items for purchase; displaying, by the computing device, at least a portion of the virtual content ; detecting, by the computing device, a first user input that is representative of a user selection of at least one of the one or more items for purchase to indicate one or more selected items; [See Fig.1 and paras 0037—0039, “ …..a user interaction with the indicator/notification causes the mobile device (521) to generate a transaction in the transaction network (103) for the object (531) based on a location determined by the location determination device (523). [0036] For example, after a confirmation is received from the user (101) in relation with interaction with the indicator/notification, the mobile application (527) monitors the location determined by the location determination device (523), which may be a location in the real world ……. When the location indicates that the user (101) is entering a predetermined area, …….. the mobile application (527) transmits a communication to the portal (143), or another portal connected to the transaction network (103), to generate a transaction for the object (531). [0037] For example, after a confirmation is received from the user (101) in relation with interaction with the indicator/notification, the mobile application (527) 6 monitors the location determined by the location determination device (523), …... When the location indicates that the user (101) is performing a transaction with the transaction terminal (105) within a predetermined geographical area associated with the location of the object (531) where the interaction with the indicator/notification occurs, the mobile application (527) is configured to use one of the communication devices (303) to inform the transaction terminal (105) of the inclusion of the object (531) in the transaction. The transaction network (103) is configured to process the transaction using the object data (307). ….. [0038] For example, an offer specific to an item to be purchased is associated with a payment account in an electronic payment processing network. During virtual reality interaction with the item for online shopping, the mobile application recognizes the item and generates an alert to the user about the offer applicable to the item. Alternatively, during augmented reality interaction with the item a physical store, identification information provided on the item (e.g., a bar code) is scanned for the mobile application (521) to alert the user about the applicable offer. The mobile application (521) provides an electronic payment processing system with purchase data identifying the purchase of the item and payment data identifying the payment account. The payment processing system uses the payment account to process a payment for the purchase and apply the benefit of the offer to the payment during the processing of the payment. [0039] For example, the mobile device (521) includes: a location determination device (523) configured to determine a current location of the mobile device; at least one microprocessor (173); a memory storing a mobile application (527) configured to be executed by the at least one microprocessor (173); a plurality of wireless communication devices (303); and a user interface for mobile application (527).”. The mobile device 521 has a location detection device which determines the location data of itself related to entering a  physical environment such as a physical store and detects a physical object in which he is interested to purchase  and all this information is communicated to provides it to a portal to generate a purchase transaction of the physical object and the mobile device 521 includes a wearable device 301 which generates a augmented reality functionality including virtual content of the object displayed on the mobile device and receives inputs from the user on the mobile device for purchasing an object including another input for payment information for completing the transaction. For creation of virtual content in an augmented reality function, see paras  0026--0029, “ In Figure 1, the mobile device (521) includes a location determination device (523) configured to determine the current location of the mobile device (521) (e.g., in a physical world, in the virtual reality world, in the augmented reality world). For example, the mobile application (527) of one embodiment is configured to map the current location of the mobile device (521) in the real world into a location of the user (101) in the virtual reality environment, or augmented reality environment; and some of the virtual objects in the virtual reality environment, or augmented reality environment, presented via the wearable device (301) are generated and/or provided based at least in part on the location of the user (101) in the virtual reality environment, or augmented reality environment. 4 [0027] In Figure 1, the wearable device (301) is configured to capture the identification information (533) provided on the object (531) in the virtual reality environment, or augmented reality environment. …….. [0028] For example, the object (531) may be a real object in the real world with the identification information (533) configured on a surface of the object (531) in the form of a bar code, a string of text, etc. The wearable device (301) captures the identification information (533) in a form of an image that is processed by the mobile application to extract the identification information (533), such as the data encoded in the bar code, the text recognized from the string of text, etc.] . The portal 143  is connected to a transaction terminal 105 which represent the service provider terminal for providing virtual content and for receiving inputs from the mobile device to complete the transaction.
Achhra teaches detecting, by the computing device, a second user input that is representative of a user's intent to pay for the one or more selected items; and transmitting, to the service provider terminal, the second user input. [See paras 0081—0090 which disclose providing a payment account information and providing a purchase request to the merchant and para 0038 “ For example, an offer specific to an item to be purchased is associated with a payment account in an electronic payment processing network. During virtual reality interaction with the item for online shopping, the mobile application recognizes the item and generates an alert to the user about the offer applicable to the item. Alternatively, during augmented reality interaction with the item a physical store, identification information provided on the item (e.g., a bar code) is scanned for the mobile application (521) to alert the user about the applicable offer. The mobile application (521) provides an electronic payment processing system with purchase data identifying the purchase of the item and payment data identifying the payment account. The payment processing system uses the payment account to process a payment for the purchase and apply the benefit of the offer to the payment during the processing of the payment.  ].

Claim Rejections - 35 USC § 103
8	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.1.	Claims 2, 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Achhra.
Regarding claim 2, Achhra teaches a method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
receiving, at a first computing device and from a second computing device, location data and environmental data representing a physical environment, the environmental data comprising data representative of a physical item present in the physical environment ; directing, by the first computing device, the second computing device to activate an augmented reality functionality configured to enable user selection of one or more items available for purchase; identifying, by the first computing device and based on at least a portion of the environmental data, the physical item ; generating virtual content by the first computing device and based at least in part on the identified physical item, the virtual content being associated with the identified physical item and the one or more items for purchase; transmitting, by the first computing device and to the second computing device, the virtual content for display on a display of the second computing device; [See paras 0022—0037 and Figs 1-4” : A mobile device 521 connected to a wearable device 301 of a user determines the location data of a physical environment such as a shopping/merchant store[see para 0037 ] and based on the determined location of the physical store an augmented reality is created providing a virtual content of the physical environment/merchant store including of a real world object with an identification mark by which the object is identified . See Fig.3. The virtual content of a virtual object is generated by a portal 143 in communication with the mobile device 521 via its mobile application 527 and presented to the mobile device. The portal 143 [See Fig.1]  is connected to a virtual reality server, a transaction network a transaction terminal and a data warehouse including data object, object’s identification information, and communication reference. The combination of portal, server, transaction terminal and data warehouse can correspond to a remote service provider terminal or a remote merchant terminal ]. Achhra does not explicitly teach that a first computing device which is a Virtual reality server connected to the user’s mobile device 521 directs to activate the augmented reality functionality, but as explained above the virtual content is provided by the portal. Therefore, it would be obvious to an ordinary skilled in the art that the augmented reality functionality is prompted/initiated from the server [corresponds to the claimed first computer device to the mobile device which corresponds to the claimed second computer device in the claim so that the virtual content regarding the physical object from the shopping/merchant store is provided.
receiving, by the first computing device, an indication of a first user input detected by the second computing device, the first user input being associated with selection of at least one of the one or more items available for purchase to indicate one or more selected items [See para 0071, “during virtual reality online purchase, if the user selects an item that has an applicable coupon, a mobile application is configured to provide an alert to the user about the applicable coupon. During augmented reality in store purchase, a user device, such as Google Glass, can be used to scan a bar code and identify the product of interest to the user and communicate with the mobile application to alert the user about the applicable coupon.”];
receiving, by the first computing device, an indication of a second user input detected by the second computing device, the second user input being associated with payment for the one or more selected items; and providing, by the first computing device, purchase request data to a merchant terminal to enable a transaction related to the one or more selected items [See paras 0081—0090 which disclose providing a payment account information and providing a purchase request to the merchant].

Regarding claim 6, Achhra teaches that the method of claim 2, wherein directing the second computing device to activate the augmented reality functionality comprises directing, by the first computing device, the second computing device to display a prompt indicating that selection of the item can be achieved. [See Achhra paras 0053-0054, “ When the wearable device (301) detects a user indication of interest to purchase an item, identified from user interaction with the object (531), the wearable device (301) captures the identification information (533) of the object (531) to cause the alert. [0054] For example, the alert may prompt the user (101) of the mobile device (521) to make a purchase of the object (531); and, in response to a user response to make the purchase via the mobile device, the mobile application (527) stores information identifying the purchase of the object (531). The mobile application (527) determines an identity of a merchant based on the store location in which the object (531) is disposed and/or the identification information (533).”. Achhra teaches that on knowing the user’s interest I an item an alert is generated which prompts the user to make a purchase of the object in which the user’s interest was known and prompting the user to make a purchase of the specific object reads on he claimed limitation of prompting the user to select the item.

Regarding claim 8, Achhra  teaches that the method of claim 2, wherein the virtual content comprises a virtual depiction of an item for sale from the merchant, the item being related to the physical item and having a configuration different from a configuration of the physical item[see para 0087 which discloses generating a virtual object in an augmented reality environment from a physical object In a  physical environment and it also points out the difference in the configuration of the virtual object from that of the physical item that the virtual object need not be scanned or no need to carry out an optical character recognition to identify the item.

Regarding claim 16, the limitations, wherein the augmented reality functionality is sent by the service provider terminal in response to a determination by the service provider terminal [the portal 143 connected to a transaction terminal in Achhra]  that the computing device has entered a predefined merchant location associated with a merchant.”, are already considered and covered in the analysis of the base claim 10 above.  Achhra does not explicitly teach that it is the service provider terminal directs to activate the augmented reality functionality, but as explained above the virtual content in an augmented reality  is provided by the portal 143 connected to a transaction terminal and a database including data on the object to be purchased. Therefore, it would be obvious to an ordinary skilled in the art that the augmented reality functionality is prompted/initiated from the portal 143  so that the virtual content regarding the physical object from the shopping/merchant store is provided.

Regarding claim 18, Achhra teaches a method of facilitating an augmented reality experience to purchase an item at a merchant location, the method comprising: 
detecting, by a merchant terminal associated with a merchant, that a computing device associated with a user has entered a predefined merchant location associated with the merchant [covered in the discussion for claims 2 and 10 wherein the combination of portal 142 , server 305 , transaction terminal 105 and data warehouse  149 can corresponds to a remote service provider terminal or a remote merchant terminal and is connected via transaction network 103  to the mobile device 521. The mobile device communicates its determined  location if entered a predetermined location such as that of a merchant/physical store[see Achhra paras 0036—0037]
; directing the computing device to activate an augmented reality functionality configured to enable user selection of one or more items for purchase; identifying, based at least in part on environmental data received from the computing device, a physical item present in a physical environment; generating, based at least in part on the identified physical item, virtual content associated with the identified physical item and the one or more items for purchase; transmitting the virtual content to the computing device for display on a display of the computing device; receiving an indication of a first user input detected by the computing device, the first user input being associated with selection of at least one of the one or more items for purchase to indicate one or more selected items; and receiving an indication of a second user input detected by the computing device, the second user input being associated with payment for the one or more selected items [already covered in the discussion for claim 2 above.


Regarding claim 19, Achhra teaches that the method of claim 18 further comprising: receiving, from a financial service provider terminal, purchase request data to enable a transaction related to the one or more selected items, wherein the purchase request data comprises user payment credentials [See Figs 2 and 5 and paras 0057, 0060-0061, 0065-0066 disclose that “transaction handler”  103 part of the payment network processes the payment for the transaction of purchasing the item wherein the transaction handler receives he transaction messages  from the user  and transaction handler is doing the function of the financial service provider as claimed and sated in Applicant’s Specification [see para 0004, “augmented reality systems may only provide limited functionality that is not designed to facilitate multi-step merchant-specific shopping processes that are integrated with financial service providers to facilitate a transaction at a merchant location from start to finish.”] to enable a completion of transaction by receiving payment credentials  using a payment account of user . Therefore, in view of these teachings of Achhra the limitations of claim 19 are obvious..

8.2.	Claims 3, 11-15, are rejected under 35 U.S.C. 103 as being unpatentable over Achhra et al. [AU 2016203832 A1], hereinafter Achhra in view of Black et al. [US 20170262154 A1], hereinafter Black.

Regarding claim 3, Achhra teaches and renders obvious all the limitations of claim 2, as analyzed above, but fails to disclose that the method of claim 2, wherein: the first user input comprises one or more of a first click of the second computing device, a first swipe of the second computing device, one or more first predetermined user gestures, and user eye focus exceeding a predetermined time threshold, and the second user input comprises one or more of a second click of the second computing device, a second swipe of the second computing device, and one or more second predetermined user gestures. In the same field of providing an augmented reality experience with virtual content [see para 0040 and Fig.1, “ The HMD 102 is worn in a manner similar to glasses, goggles, or a helmet, and is configured to display a virtual environment to the user 100. Examples of a virtual environment include a virtual reality scene or an augmented reality scene. The virtual environment is of a video game or a shopping platform, which users access to view virtual items to determine whether to purchase real items that are represented by the virtual items. In one embodiment, the shopping platform is a part of the video game.”]  discloses using hand gestures or a click to point his selection for a virtual content  in the virtual environment [see para 0081, “ The user 1 has logged into his/her user account 1 to access the virtual environment A1. After logging into the user account 1, the user 1 makes a selection associated with the virtual item 502A. For example, the user 1 makes a gesture, e.g., a pointing gesture to point his/her finger at the virtual item 502A, etc., to select the virtual item 502A. As another example, the user 1 hovers a mouse pointer on the virtual item 502A or clicks on the virtual item 502a with the mouse pointer to select the virtual item 502A. ……..”] and also see para 0083. Further Back discloses user eye focus exceeding a predetermined time threshold, [see para 0142, “when the user stares at a particular virtual item in a virtual scene, the processor 406 determines that the user is staring, e.g., looking at the virtual item for greater than a pre-determined amount of time, etc., or is making a gesture to move closer to the virtual item, and determines to display content and/or tags associated with the virtual item within a user account of the user on an HMD worn by the user. To further illustrate, the gaze tracking camera 312 (FIG. 3) detects the gaze of the user 1 at the virtual item. The gaze tracking camera 312 captures images of the gaze and communicates the images as motion input 318 via the computer network 110 and the NIC 408 (FIG. 4A) or via the computer 106 and the computer network 110 and the NIC 408 to the game engine 320, which is being executed by the processor 406. The processor 406 determines whether the images indicate that the user is gazing at the virtual item. Upon determining that the user is gazing at the virtual item, the processor 406 determines to display content and/or tags associated with the virtual item.”] discloses   Therefore, in view of the teachings of Black in the same field of providing virtual content in augmented reality,  it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the Achhra’s system and method to incorporate the concept of using gestures or clicks or noticing the eye focus exceeding a predetermined time threshold, so as to indicate an interest and a selection of an object in the virtual content, as disclosed in Black.

Regarding limitations of claims 11-15 comprising, “ The method of claim 10, wherein detection of one of the first user input or the second user input comprises detection of a click gesture, a swipe gesture, a focus gesture, or a step gesture, the method of claim 11, wherein detection of a click gesture comprises detection, by the computing device, of a pointing motion associated with a visual indication of the at least one of the one or more items available for purchase or a payment option,  the method of claim 11, wherein detection of a swipe gesture comprises detection, by the computing device, of a swiping motion associated with a visual indication of the at least one of the one or more items available for purchase or a payment option, the method of claim 11, wherein detection of a focus gesture comprises determining that a gaze of a user of the computing device is focused on a visual indication of the at least one of the one or more items available for purchase for longer than a predetermined threshold amount of time, the method of claim 11, wherein detection of a step gesture comprises determining that the computing device or a user of the computing device has transitioned through a predetermined threshold in the physical environment” are discussed in the analysis of claim 3 in view of the combined teachings of Achhra and Black  wherein Black’s paras 0040, 0081, 0083, and 0142 were referred to disclose that the user input can comprise of a first click of the second computing device, or a first swipe of the second computing device, or a  predetermined user gestures, and user eye focus exceeding a predetermined time threshold, for pointing to one or more items of interest for purchase.

7.3.	Claims 4-5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achhra et al. [AU 2016203832 A1], hereinafter Achhra in view Osterhout et al. [US Patent 9,759, 917 B2], hereinafter Osterhout.  

Regarding claim 4, Achhra teaches and renders obvious all the limitations of claim 2, as analyzed above, but fails to disclose that the method of claim 2 further comprising: directing, by the first computing device, the second computing device to provide a configuration interface in response to determining that configuration is required, wherein the configuration interface is configured to enable configuration of the one or more selected items; receiving, by the first computing device, an indication of a third user input detected by the second computing device, the third user input being associated with configuration of at least one of the one or more selected items; and providing, by the first computing device, configuration data to the merchant terminal, the configuration data being associated with the third user input. Osterhout, in the same field of endeavor of providing virtual content for items in an augmented reality teaches configuration of items based on a user’s input wherein the configuration of item comprises configuring a physical quantity of an item [See Osterhout claim 1 “  A system comprising: an interactive head-mounted device including an optical assembly configured to display virtual content and to enable viewing of at least a portion of a surrounding environment, an integrated processor for processing the virtual content for display, and an integrated image source for introducing the virtual content to the optical assembly; and a sensor configured to detect a physical quantity of items as input, the physical quantity of items comprising a number of items to be transferred in an inventory system, wherein the interactive head-mounted device is configured to present, via the optical assembly, an augmented reality image comprising inventory tracking information regarding an identification of one or more items of the physical quantity of items when the physical quantity of items is detected via the sensor, and wherein the augmented reality image comprises information regarding a location where the items of the physical quantity of items are to be transferred.”].  The term, “configuration interface” as drafted, under its broadest reasonable interpretation , covers performance of a medium for receiving and displaying/outputting data because neither the claim nor the Applicant’s Specification provides any specific definition or explanation. At best para 0039 of the Specification teaches providing an interface for merely receiving and displaying/outputting data, “  Service provider terminal 110 may also include one or more I/O devices 220 that may comprise one or more interfaces for receiving signals or input from devices and providing signals or output to one or more devices that allow data to be received and/or transmitted by service provider terminal 110. For example, service provider terminal 110 may include interface components, which may provide interfaces to one or more input devices, such as one or more keyboards, mouse devices, touch screens, track pads, trackballs, scroll wheels, digital cameras, microphones, sensors, and the like, that enable service provider terminal 110 to receive data from one or more users (such as via computing device 120).  Osterhout does teach providing a medium for receiving input and displaying data and therefore discloses the claimed configuration interface. Therefore, in view of the teachings of  Osterhout for configuring an item in a visual content in an augmented reality it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Achhra to include the concept of directing, by the first computing device, the second computing device to provide a configuration interface in response to determining that configuration is required, wherein the configuration interface is configured to enable configuration of the one or more selected items; receiving, by the first computing device, an indication of a third user input detected by the second computing device, the third user input being associated with configuration of at least one of the one or more selected items; and providing, by the first computing device, configuration data to the merchant terminal, the configuration data being associated with the third user input, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, the limitations, “ The method of claim 4, wherein enabling configuration of the at least one of the one or more selected items comprises enabling the selection of at least one of a size of the item, a color of the item, a flavor of the item, or a quantity of the item”, are already covered in the analysis of claim 4 wherein configuration includes configuring a quantity of the item.

Regarding claim 17, the limitations, “ The method of claim 10 further comprising: subsequent to receiving the first user input, activating, by the computing device, a configuration interface configured to enable configuration of the one or more selected items; and detecting, by the computing device, a third user input that is representative of configuration of at least one of the one or more selected items”, are similar to the limitations analyzed and discussed for claims 4-5 in view of the combined teachings of Achhra and  Osterhout.  Therefore,  the limitations of claim 17 are unpatentable over the combined teachings of Achhra and Osterhout as established for claims 4-5 above in view of Achhra/Osterhout.

Regarding claim 20, the limitations, “The method of claim 18 further comprising: subsequent to receiving the first user input, directing the computing device to activate a configuration interface configured to enable configuration of the one or more selected items; and receiving an indication of a third user input detected by the computing device, the third user input being associated with configuration of at least one of the one or more selected items”, are similar and covered in the analysis of claims 4-5 in view of the combined teachings of Achhra and Osterhout.  Therefore, the limitations of claim 20 are rejected as being unpatentable over the combined teachings of Achhra and Osterhout.

7.4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Achhra et al. [AU 2016203832 A1], hereinafter Achhra in view Argue et al. [US 20140172640 A1], hereinafter Argue.
Regarding claim 7, Achhra teaches and renders obvious all the limitations of claims 2 and 8, as analyzed above, but fails to disclose receiving, by the first computing device, an indication that the user associated with the second computing device intends to make a purchase at the merchant location; determining, by the first computing device and based on the location data, that the second computing device is not at the merchant location; and directing, by the first computing device, the second computing device to navigate, via the augmented reality functionality, to the merchant location from a current location of the second computing device.  In the same field of endeavor augmented reality shopping. Argue, in the same field of endeavor of Augmented reality shopping, teaches providing in-store navigation to processed from current location to a predefined location through augmented reality program, see claim 16, “ A software application for operation of a scavenger hunt game within a retail store, the software application operating upon a portable computerized device, comprising: receiving, at the portable computerized device, an object being sought indicating one of a product being sold by the store or a task to be performed within the store; receiving, at the portable computerized device, a current location of the portable computerized device; receiving, at the portable computerized device, in-store navigation instructions to proceed from the current location of the portable computerized device to an in-store location for the object being sought; and displaying, at the processing device, though an augmented reality program the in-store navigational instructions upon a view of an area proximate to the processing device. “. Therefore, in view of the teachings of Argue of providing navigation in an augmented reality environment to travel from current spot to a predefined spot, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method and system of Achhra to incorporate and arrive at the claimed limitations of receiving, by the first computing device, an indication that the user associated with the second computing device intends to make a purchase at the merchant location; determining, by the first computing device and based on the location data, that the second computing device is not at the merchant location; and directing, by the first computing device, the second computing device to navigate, via the augmented reality functionality, to the merchant location from a current location of the second computing device.  In the same field of endeavor augmented reality shopping, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

7.5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Achhra et al. [AU 2016203832 A1], hereinafter Achhra in view Kazansky et al. [US 20170364153 A1], hereinafter Kazansky.

Regarding claim 9, Achhra teaches and renders obvious all the limitations of claims 2 and 8, as analyzed above, but fails to disclose that receiving, at the first computing device and from the second computing device, biometric data associated with a user of the first computing device; determining, based on the biometric data, a state of the user; generating biometric-based virtual content corresponding to the state of the user; and transmitting, by the first computing device and to the second computing device, the biometric-based virtual content for display on the display of the second computing device. In the similar field of generating biometric based virtual content Kazansky teaches receiving at a computing device and biometric data associated with a user; determining, based on the biometric data, a state of the user; generating biometric-based virtual content corresponding to the state of the user; and transmitting the biometric-based virtual content for display on the display of a computing device [see paras 0088-0089 and Figs 8A and *B, “FIG. 8A is a block diagram illustrating measuring biometric data, according to an example embodiment. The eye 1002 of a user's head 1100 stares at virtual content 1104 (e.g., a picture of a balloon) displayed in the transparent display 1004. The AR application 214 of FIG. 2 may be used to generate the virtual content 1104 in the transparent display 1004. EEG/ECG sensor(s) 1102 may be connected to the user's head 1110 to measure brain activity and heart rate pattern. The interference state indicator application 216 generates a signal identifying a focus or distraction state of the user based on the biometric data from the EEG/ECG sensor(s) 1102. [0089] FIG. 8B is a block diagram illustrating measuring biometric data, according to another example embodiment. The AR application 214 generates another virtual content 1104′ (in the same or different location of the transparent display 1004). The virtual content 1104′ may be the same or different from the virtual content 1104. EEG/ECG sensor(s) 1102 measure brain activity and heart rate pattern from the user while the user is looking at virtual content 1104′. The interference state indicator application 216 generates a signal identifying a focus or distraction state of the user based on the biometric data from the EEG/ECG sensor(s) 1102.’]. Therefore, in view of the teachings of Kazansky in the field of generating providing biometric data based virtual content it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the  concept of collected biometric data of a user, as shown in Kazansky, to generate virtual content depicting the state of mind/brain, because that will provide user’s state of mind, if focused or distracted, or relaxed [see Kazansky para 0019].

7.5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Achhra over DeWachter [US 20160042437 A].

Regarding claim 21, Achhra teaches receiving identification of the one or more selected items and the portal 143 providing virtual content about the selected item, wherein the portal as discussed for the base claim 18 represents the merchant terminal/service provider terminal and further teaches updating a shopping cart with the selected items[see paras  0087--0088, “In Figure 3, the virtual reality server (535) is configured to present the virtual objects (531) representing real objects to be purchased. ……..In some embodiments, the module is configured in an electronic shopping cart system for online shopping to perform the functions of the virtual reality input/output devices (529). For example, the module is configured to transmit to the mobile application (527) the identification numbers of the objects selected by the user for deposit in the electronic shopping cart; and the mobile application (527) is configured to determine the applicable offers. Before and/or after the user deposits an item in the electronic shopping cart, the mobile application is generated to provide a mobile alert to the user and/or transmit the predicted purchases to the portal (143).”]but does not teach updating, by the merchant terminal and in response to receiving the first user input, a virtual cart with cart information comprising an identification of the one or more selected items and a cumulative cost of the one or more selected items and transmitting, by the merchant terminal and to the computing device, the cart information for display by the computing device. DeWachter, in the field of shopping cart application teaches the missing limitations, see claim 27, “ A method according to claim 26, wherein receiving from the associated seller the contents of the selected shopping cart includes receiving from the associated seller at least one item in the selected shopping cart, an item descriptor for the at least one item in the selected shopping cart, a price for the at least one item in the selected shopping cart, and a quantity for the at least one item in the at least one shopping cart.”. Therefore, in view of the teachings of DeWachter,  it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Achhra as applied to claim 18 and 21 to incorporate the concept of updating, by the merchant terminal and in response to receiving the first user input, a virtual cart with cart information comprising an identification of the one or more selected items and a cumulative cost of the one or more selected items and transmitting, by the merchant terminal and to the computing device, the cart information for display by the computing device, as shown in DeWachter, because it would help the user to know the cost of the item or items before making the purchase and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i)	Article, “ Digital Retail Award 2017: Here are the Nominees”, Targeted News Service [Washington, D.C] 29 Sep 2017; retrieved from Dialog database on 09/26/2022 discloses shopping with an avatar with the help of mixed reality glasses and providing an augmented reality experience in a store/retailer environment and providing information about products and can access the digital/virtual content of the products.

(ii)	Article, " Marvel and Aurasma Unveil, " Marvel Augmented Reality" at SXSW Publication-Wireless News: NA.M2 Communications, Ltd. (Mar 2012) ; retrieved from Dialog database on 09/26/2022 discloses that Marvel company partnered with Aurasma has released an augmented reality platform  for creating a mobile experience that enables the fans to bring their super heroes to life through their mobile devices, and further Marvel AR app enables recognize images in Marvel comic books, promotional posters and other merchandise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625